Citation Nr: 0014461	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  96-37 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
schizophrenic reaction, paranoid type.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1996 rating determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied a rating in excess of 50 percent for 
schizophrenic reaction, paranoid type.  


FINDINGS OF FACT

1.  The veteran's schizophrenia is manifested by anxiety, 
panic attacks, and reports of delusions and hallucinations 
productive of total social and industrial impairment.  

2.  Neither the new or old version of the regulation 
referable to the rating of psychiatric disabilities is more 
favorable to the veteran.


CONCLUSION OF LAW

The criteria for a 100 percent rating for schizophrenic 
reaction, paranoid type, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.132, including § 4.7 
and Diagnostic Code (DC) 9203; 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.125, 4.126, and 4.130, DC 9203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran established service connection for a psychiatric 
disability, by means of a June 1970 rating action, which 
assigned a 50 percent disability rating, effective from 
January 30, 1970.  Numerous subsequent rating decisions of 
record have continued the 50 percent rating since that time, 
other than periods when the veteran was assigned a temporary 
total rating in 1971 and 1973.  In July 1996, the RO denied a 
claim for an increased rating for the veteran's psychiatric 
disorder, classified as schizophrenia.  The veteran perfected 
a timely appeal of this decision.  

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1999).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

When entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco, supra 
at 58.  

Schizophrenia, undifferentiated type, is evaluated using the 
General Formula for Rating Mental Disorders pursuant to 
Diagnostic Code 9204 of the Schedule. 38 C.F.R. § 4.130 
(1999).  Under those criteria, a rating of 100 percent is 
warranted where the evidence shows total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name. 

A rating of 70 percent is warranted where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.

A 50 percent rating would be appropriate if the 
symptomatology of the veteran's schizophrenia were productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 38 
C.F.R. § 4.130 (1999).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996. See 61 Fed. Reg. 52,700 (1996).  Pursuant 
to the criteria in effect prior to November 7, 1996, the 
General Formula for Rating Psychotic Disorders provided that 
a 100 percent rating was warranted where the evidence showed 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability.

A 70 percent rating was warranted where the evidence showed 
psychotic symptoms of such severity and persistence that 
there was severe impairment in social and industrial 
adaptability.

A 50 percent rating was warranted where there was 
considerable social and industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9204 (1996).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that for the 
purpose of appeals, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

The veteran filed his claim for an increased rating prior to 
November 7, 1996.  As the regulations changed after his 
appeal was filed, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to November 7, 1996, and the criteria in effect subsequent to 
that date, to determine which, if any, may be more favorable 
to the veteran.

A GAF of 50 (actually the range of scores from 41 to 50) is 
for "[s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130 (1999).

Factual Background

Private medical records from T. J. Stevens dated from October 
1989 through June 1997 are of record.  These documents 
reflect that the veteran was followed with medication 
adjustments.  They also show that he had problems with 
alcoholism.  In June 1997, it was noted that he was logging.  
No functional restrictions were noted by the physician in 
these records.  

A lay statement received in September 1997 provides personal 
observation regarding the veteran's behavior, work habits, 
and character.  Specifically, the affiant reported that the 
veteran belittled himself, worked for very little money to 
help others who were "down and out," and was a good friend.  
It was also noted, however, the veteran had a high level 
anxiety that was comparable to " mild paranoia."  

Upon VA examination in September 1997, the veteran presented 
stating that he was not mentally ill.  He was currently in 
psychiatric treatment with a diagnosis of "manic depressive" 
and was on medication.  The veteran stated that he had 
auditory and visual hallucinations, which he described as 
spirits in the woods that he could feel and see.  He denied 
olfactory and tactile hallucinations.  He described feeling 
paranoid.  He believed that the devil was out to get him.  He 
was grandiose and believes he was psychic with telepathy 
powers.  He said that he could hear what other though, and he 
stated that he could perceive energy spots in the earth.  He 
said that if one walked in them they could get out of this 
world.  He also said that he communicated with animals.  

He denied ideas of reference.  He stated that he experienced 
thought broadcasting, in that he received telepathic messages 
from everything around him.  He said that the devil caused 
emotional and psychiatric pain to him.  He reported mood 
swings and episodes of depression lasting more than one week 
to months, and episodes of highs that had lasted more than a 
week.  His sleeping was erratic.  He described himself as 
being hyper-talkative with increased energy and acting 
impulsively.  He denied feeling suicidal although he admitted 
having a suicide attempt in 1972 by taking an overdose of 
medication.  He had been married for 24 years and had three 
children.  He sated that he had a wonderful relationship with 
his wife.  

He said that he currently worked in a salvage yard with a 
friend.  He worked 8 to 10 hours per day but was not getting 
paid.  He worked as a way to socialize.  He also worked for 
this friend as a logger cutting firewood in the spring.  He 
was paid $2.50 per hour for this work.  He could not work for 
anyone other than this friend because working with others 
made him too anxious.  He mostly stayed at home and his 
social life involved talking with two close friends but only 
at work.  He enjoyed reading and liked to watch the History 
Channel.  He used to enjoy hunting and fishing but did not 
participate in those activities any more.  He did some farm 
chores for his mother who lived nearby.  He stated that he 
chewed tobacco and drank about three beers per day.  He 
frequently vomited in the morning.  

On mental status examination, he was alert, active, 
cooperative, well oriented to time, place, and person, and 
with good eye contact.  He was an unreliable historian, 
giving different stories.  For example, he initially denied 
any history of suicidal attempts but later admitted to the 
1972 attempt.  His speech was pressured and circumstantial 
with some flight of ideas, and needing redirection to answer 
questions at times.  He recalled three of three objects in 
five minutes, and could mention five out of five recent 
presidents.  He gave excellent interpretation to proverbs.  
Psychiatric testing was also accomplished.  The final 
diagnoses were shizo-affective disorder, bipolar type, 
alcohol abuse, and a Global Assessment of Functioning (GAF) 
score of 40.  

In a statement from October 1997, C. Gordon Edgren, M.D., 
reported that he had not seen the veteran professionally for 
approximately 10 years, but prior to his retirement, he saw 
the veteran for over 15 years.  He still saw or heard from 
the veteran after his retirement, and opined that the 
appellant's condition had not changed significantly.  His 
thought disorder continued to flourish, and the 
inappropriateness of his thoughts varied with the level of 
stress in his life.  The physician stated that over the past 
20 years, there had been numerous attempts to rehabilitate 
the veteran, but they had all failed.  While he had tried to 
work, he could not handle the pressures.  While the veteran 
was intelligent, the physician stated that this was a 
liability rather than an asset.  His intelligence gave those 
who evaluated him the distinct impression that he should be 
able to function normally, but he could not and never would.  
This retired physician opined that the veteran was totally 
disabled and would probably require anti-psychotic medication 
for the rest of his life.  

In lay statements received in 1998, it was noted that the 
veteran had experienced psychiatric symptoms since return 
from military service.  One statement provided by a person 
who sometimes employed the veteran noted that while the 
veteran was always eager to work, his attention span was 
short and that he needed constant supervision in performing 
even simple tasks.  As an employer, the affiant opined that 
the veteran was totally unemployable and totally disabled.  

Another VA psychiatric examination was conducted in February 
1999.  At that time, the veteran related that he had gone to 
Alcoholics' Anonymous off and of for the past 20 years.  He 
currently drank approximately a six-pack per day.  He 
complained of anxiety, panic attacks, and fear of 
civilization.  He felt that many of his personal problems had 
been "ironed out over the years" with therapy.  The 
examiner noted that the veteran reportedly had delusions and 
hallucinations.  He indicated that he had rather strange and 
peculiar thoughts and on questioning felt that he was "here 
to follow a prophecy" and then made reference to a portion 
of the Bible where he was "shepherd of people."  He also 
reported that at times, he saw a portal to another world.  

On mental status examination, his clothing was noted to be 
disheveled, but his grooming was adequate.  His facial 
expression was generally stressed but eye contact was 
adequate.  He seemed generally evasive in responding to 
questioning and was slightly restless throughout the 
interview.  He clearly tried to control the flow of the 
interview, stressing his own difficulty, while also stressing 
the was "good" at what he did.  He was, however, unable to 
provide any details as to actual accomplishments.  He was 
easily distracted with the source of his distraction 
apparently his internal though process.  His speech was 
pressured and frequently nonresponsive to specific questions.  
His thought content was reflective of grandiose paranoid 
delusions, and he admitted to experiencing hallucinations.  

The examiner noted that there was no specific indication that 
the veteran was attempting to withhold information.  He was 
fully oriented, and his intellectual status was judged to be 
within the normal range of ability.  He earned 29/30 possible 
pints on a mental status examination.  He was able to 
remember three words after the three words were repeated and 
remembered all three words again after 10 minutes.  He was 
able to carry out a simple three-step command and repeat a 
simple sentence.  He performed serial 6 subtraction without 
difficulty.  He was able to solve simple and more complicated 
arithmetic problems without the benefit of paper and pencil.  
He was able to remember five numbers in the correct order and 
four numbers in reverse order.  He could relate a current 
event.  He was able to name the presidents in reverse order 
through President Carter.  He was able to copy a geometric 
shape without significant distortion or tremor.  His 
handwriting was easily read and he was able to write a 
sentence with correct punctuation and capitalization.  No 
verbal tics or motor tics were apparent throughout the 
evaluation.  There was no impairment of gross motor or fine 
motor coordination.  He was able to spell "world" both 
forward and backwards.  

When asked about daily living activities, the veteran denied 
any serious problems providing for personal care.  He 
indicated that he was able to drive without any difficulty 
and could shop without any serious problems.  He 
spontaneously noted that had "counseled" a number of people 
in his area and said that he was "kind of famous for it."  

The examiner noted that the veteran's score of 18 on the Beck 
Depression Inventory was consistent with some reporting of 
mild depression.  The veteran indicated that he felt be was 
being punished, had greater difficulty making decisions than 
others, and had decreased libido.  He experienced sleep 
difficulty and tired easily.

On the Million Clinical Multiaxial Inventory, the veteran's 
narcissistic scale was significantly elevated.  There was 
also a rather moderate elevation on the antisocial, paranoid, 
and drug abuse scales.  The final diagnoses were paranoid 
schizophrenia, and rule out alcohol abuse.  His GAF was 50.  

The examiner noted that there was some likelihood that the 
veteran would have some difficulty managing his funds and 
would inappropriately spend the money on alcohol.  He lived 
on the family farm and paid no rent.  The examiner believed 
that the veteran clearly had paranoid ideation with grandiose 
and some persecutory thought.  He had essentially no insight 
into his current circumstances.

It was noted that the veteran saw a psychiatrist about four 
times per year for medication management but was not involved 
in any ongoing individual or group therapy.  
Review of the record shows that private lay statements and a 
private (though retired physician) have all agreed that the 
veteran can not work at this time, due to his service-
connected psychiatric disability.

Analysis

The recent evidence shows that while the veteran has made 
attempts at employment, these have been in jobs that paid 
little if any wages.  An employer and a private physician 
have found the veteran unemployable.  The private physician 
noted that this unemployability was due to the veteran's 
psychosis.

On VA examinations in 1997 and 1999, the veteran was given 
GAF scores that reflected an inability to maintain 
employment.  The veteran has consistently reported psychotic 
symptomatology, and on the most recent examination reported 
that he was retired from the civil service due to a "nervous 
breakdown."  The veteran has reported some social 
interactions, but these were noted in the context of the 
veteran being manic.

The evidence is not unequivocal.  The veteran has made 
attempts at employment and has apparently made efforts at 
some social interactions.  This evidence must be weighed 
against the opinions of the medical professionals and the 
evidence showing that his efforts at employment have been 
largely unsuccessful.

Where the evidence is in approximate balance, the appellant 
is given the benefit of the doubt.  38 U.S.C.A. § 5107(b) 
(West 1991).  Here, the evidence is in favor of a finding 
that the service-connected schizophrenia produces total 
social and industrial inadaptability that warrants a 100 
percent rating under the old criteria.  The total 
occupational and social impairment would also warrant a 100 
percent rating under the new criteria.  38 C.F.R. Part 4, 
9203.  


ORDER

A 100 percent rating for schizophrenic reaction, paranoid 
type, is granted, subject to the law and regulations 
governing the payment of monetary awards.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

